Citation Nr: 1454535	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for complex regional pain syndrome associated with degenerative joint disease of the right knee, post-operative with scars.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2007 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was scheduled for a hearing before a Veterans Law Judge in Washington D.C. in November 2013.  She failed to report.  As she has not requested another hearing or provided good cause as to why her hearing should be rescheduled, the Board will proceed with adjudication of her claim.  

Evidence of record indicates that the Veteran underwent total replacement right knee surgery in 2013 and was not able to work. The Board finds that an informal claims for increased evaluation for right knee disability and for entitlement to a temporary total rating under 38 C.F.R. 4.30 have been raised by the record.  These claims have not been adjudicated by the RO and are thus referred.  The issue of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with these issues and must be remanded pending adjudication.


FINDING OF FACT

The Veteran's complex regional pain syndrome of the right lower extremity is manifested by no more than mild sensory deficit.


CONCLUSION OF LAW

 The criteria for a rating higher than 10 percent for complex regional pain syndrome of the right lower extremity (sciatic) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8620 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in July 2011.  This letter informed the Veteran of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, private medical records, VA medical records, VA examination reports, and the Veteran's lay statements.

In December 2013, the Board remanded the above noted claims in order for the AOJ to obtain a VA examination addressing the current severity of the Veteran's right lower extremity neuritis of the sciatica.  In September 2014, the Veteran was afforded a VA examination.  The report of this examination reflects that the examiner conducted an appropriate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

The AOJ then re-adjudicated the issues remaining on appeal in a Supplemental Statement of the Case dated October 2014.  The Board finds there has been substantial compliance with the December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

Neuritis

Currently, the Veteran's lower extremities are evaluated under 38 C.F.R. 
§ 4.124a, DC 8620, neuritis of the sciatic nerve.  For the sciatic nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe with marked muscular atrophy.  Neuritis of the foregoing affected nerves is evaluated as incomplete and complete paralysis of the respective nerve.  38 C.F.R. §§ 4.123, 4.124a, DCs 8520, 8620.

Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.
The Board finds that the Veteran's peripheral neuritis of the right lower extremity (sciatic nerve) was mild in degree, and no worse, after application of the evaluation criteria, and thus ratings higher than 10 percent are not warranted.  VA treatment records during this time period show that the nerve impairment in the lower extremities was characterized mainly by pain and sensory disturbances.  

In August 2007, a VA examination of the Veteran's right knee showed painful motion and a limitation of motion.  The Veteran reported tingling and numbness, abnormal sensation and shooting pain in her right left and knee.  A peripheral nerve examination was within normal limits.  Motor function was within normal limits.  Sensory function testing revealed decreased sensation over the lateral and posterior leg, with dysthesia and paraesthesia over the entire lateral right lower extremity.  

In September 2014, a VA examination that the Veteran had undergone a total right knee replacement 2014.  The Veteran reported tingling and numbness only around the right knee.  The Veteran denied a history of leg numbness, pain, or weakness.  The examiner noted that peripheral nerve examination revealed results that were not compatible with peripheral neuropathy.  Motor function was within normal limits.  Sensory function testing revealed decreased sensation over only a 10 x 14 cm area over the right knee.  The examiner noted that sciatic nerve function was normal.  

In light of the foregoing evidence, the Board finds that the peripheral neuropathy of lower extremities was not more than mild in severity.  The Veteran experienced symptoms that are basically sensory in nature, without motor involvement, and with minimal reflex involvement.  The disability picture approximates the criteria for mild incomplete paralysis of the sciatic nerve under DC 8620.  


ORDER

An evaluation in excess of 10 percent for complex regional pain syndrome associated with degenerative joint disease of the right knee, post-operative with scars is denied.

REMAND

As the issues of entitlement to an increased rating for right knee disability and entitlement to a temporary total rating under 4.30 have been raised by the record. The issue of entitlement to a total rating based on individual unemployability must remanded pending adjudication of these issues as it is inextricably intertwined with these issues.

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the issues of entitlement
 to an increased rating for right knee disability and
 entitlement to a temporary total rating under 4.30.

2. Thereafter, the RO should adjudicate the issue of 
entitlement to a total rating based on individual 
employability taking all necessary development
 to include scheduling a VA examination to 
address how the Veteran's service-connected disabilities 
affect employability.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


